Citation Nr: 0312341	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-25 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-distal pancreatectomy from April 28 1995, to September 
3, 1996.  

2.  Entitlement to an evaluation in excess of 30 percent for 
post-distal pancreatectomy from February 1, 1997.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to April 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  

In a May 1997 rating determination, the Seattle RO granted 
service connection for status post distal pancreatectomy and 
assigned a 10 percent disability evaluation effective April 
28, 1995; a 60 percent evaluation effective September 3, 
1996; a 100 percent evaluation effective December 18, 1996; 
and a 30 percent disability evaluation effective February 1, 
1997.  

The veteran has expressed disagreement with the 10 percent 
disability evaluation from April 28, 1995, to September 3, 
1996, and the 30 percent disability evaluation from February 
1997 to the present.  He has indicated his satisfaction with 
the assigned 60 percent evaluation from September 3, 1996, to 
December 18, 1996, and the 100 percent disability evaluation 
from December 18, 1996, to February 1, 1997.  Consequently, 
these evaluations are not before the Board at this time.  
During the course of the this appeal, the veteran moved to 
Nevada and this matter was transferred to the Reno RO.  

At the hearing before the Board, the veteran appeared to 
raise an additional claim of service connection for diabetes.  
It is not clear if the veteran wishes the VA to address this 
claim at this time.  If the veteran wishes to raise an 
additional claim, he must do so first with the RO.  He is 
asked to file this claim in writing with the RO. In any 
event, no other issue is before the Board at this time.       

REMAND

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In the recent past, the 
Board has had the authority to develop the case on its own.  
However, this authority was recently invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration which was contrary to the 
appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002).  The Board apologizes for the delay of this claim in 
light of this new development.   

The Board also notes that at the time of his November 2002 
hearing, the veteran appears to indicate that his service-
connected condition had worsened since his last VA 
examination, performed in May 2000.  VA is obliged to afford 
veteran's contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disabilities have worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board further notes that at the time of his November 2002 
hearing, the veteran indicated that he continued to receive 
treatment at the Las Vegas VA Medical Center.  Under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents that are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  The veteran is asked to provide pertinent 
medical information directly to the RO whenever possible to 
avoid further delays in the adjudication of his case. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

3.  The RO should obtain and associate 
with the claims file copies of all 
treatment records of the veteran from the 
Las Vegas VAMC, which have not previously 
been associated with the claims folder, 
from February 2000 to the present.  

4.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected status post distal 
pancreatectomy.  All indicated tests and 
studies, including appropriate laboratory 
and clinical studies, should be performed 
and all findings must be reported in 
detail.  The claims folder should be made 
available to the examiner for review.  
Based on a review of the veteran's 
medical history, the examiner is 
requested to determine the absence or 
presence of the following:  less than 4 
recurring attacks of typical severe 
abdominal pain in the last year; four to 
seven typical attacks of abdominal pain 
per year with good remission between 
attacks; frequent attacks of abdominal 
pain, loss of normal body weight and 
other findings showing continuing 
pancreatic insufficiency between acute 
attacks; pancreatitis with frequently 
recurrent disabling attacks of abdominal 
pain with few pain free intermissions and 
with steatorrhea, malabsorption, 
diarrhea, and severe malnutrition.  
Complete detailed rationale is requested 
for each opinion that is rendered.  

5.  Pursuant to 38 C.F.R. § 3.655 (2002), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  This Remand serves as 
notice of the regulation.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an evaluation in excess of 10 percent for 
post distal pancreatectomy from April 28 
1995, to September 3, 1996; and 
entitlement to an evaluation in excess of 
30 percent for post distal pancreatectomy 
from February 1, 1997.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



		
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West  2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




